           Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

STEVEN WAYNE FISH, et al.,                  )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )              Case No. 16-2105-JAR-JPO
                                            )
KRIS KOBACH, in his official capacity as )
Secretary of State for the State of Kansas, )
                                            )
       Defendant.                           )
___________________________________ )


DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO ENFORCE PROTECTIVE
    ORDER AND ENJOIN PLAINTIFFS’ COUNSEL FROM DISSEMINATING
                     CONFIDENTIAL VIDEOTAPE

          In response to Defendant’s motion seeking to enforce the agreed-to protective order,

Plaintiffs ignore controlling Supreme Court precedent and argue that although the videotape itself

was excluded from the trial record, it nonetheless became “public” when played at trial and is no

longer confidential. Their arguments are unsupported by both the record and case law. Further,

their efforts to release the videotape of the Secretary’s deposition seven months after the trial ended

are nothing more than transparent attempts to disparage the Defendant during the last weeks of his

gubernatorial campaign.

          The Court should not be used as a political pawn, especially in light of the ACLU’s recent

foray into funding national commercials in which it targets its opponents. 1 For these and other

reasons fully supported below, the Court should immediately enforce the agreed-to protective

order by enjoining the ACLU from disseminating the videotape to the media.




1
    See Exhibit 1, “In Rare Move, ACLU to Oppose Kavanaugh for Supreme Court.”




                                                       1
           Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 2 of 13




I.       The Videotape is Not Public Information Because The Court Excluded It From
         the Record

         Plaintiffs argue that they, as litigants, have a constitutional right to “disclose evidence

admitted at a public trial.” They cite to the Supreme Court case of Seattle Times Co. v. Rhinehart

in support, however, their reliance on that case is misguided. There, the Court held that a protective

order that restricts a litigant from disseminating information he obtained through discovery does

not offend the First Amendment. 467 U.S. 20, 37 (1984). Based on this holding alone, it is clear

that the Plaintiffs do not have a constitutional right to disseminate confidential materials they

obtained through discovery. However, plaintiffs attempt to use the holding to distinguish it from

cases where the materials are later admitted into evidence at trial. Plaintiffs then assert that the

videotape was “admitted into evidence” ostensibly placing it beyond the reach of the Seattle Times

holding.

         The fatal flaw in this argument is that the videotape itself was not made part of the trial

record in this case. Although the videotape was admitted into evidence for all of three trial days, 2

it was ordered withdrawn from evidence at the close of trial:

         The Court: All right. Exhibit 148, the video deposition, is admitted, but it can be—it will
         be withdrawn at the close of the trial.

The videotape was not just returned to a litigant after trial, it was withdrawn from evidence and

the Court expressly stated that the videotape itself was not part of the record:

         The Court: For purposes of the record, the written transcript of this will be part- just like
         the deposition transcripts are part—you know, the oral depositions transcripts are part of
         the trial transcript but not the actual tape itself.

         Mr. Danjuma: Understood.

Trial Trans., p. 1202. (Emphasis added).


2
 It was admitted at the end of the day on Friday, March 9th. It remained in evidence on March 12th, 13th and 19th.
The trial ended on March 19th.




                                                          2
          Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 3 of 13




Moreover, the Court expressly ruled that the videotape itself was not “public”:

         The Court: [T]he transcript of the deposition will be incorporated into the trial
         transcript. And if that trial transcript is ever made public, then this transcript would
         be but not the video itself. Okay. Okay. So Local Rule 32.1 says that if depositions
         et cetera are to be used at trial, the parties seeking to use them must file the portions
         to be used at the beginning of trial insofar as their use reasonably can be anticipated,
         which I think has happened. But the question here now is, does it become—unlike
         any other exhibit, does it become part of the public record? It does not.

Trial Trans., pp. 1194-95. (Emphasis added).

         The Court reached this decision and reiterated it on the record three different times before

the videotape was played so that there would be no confusion as to the videotape’s status

afterwards. 3 When discovery materials become part of the court record, they become public unless

the court seals the record. 4 In this case, the actual videotape was never made part of the court

record. In its place was a written transcript of the testimony:

         The Court: I tend to agree because—I tend to agree because, as you know, there’s
         a rule against broadcasting and outside of the courthouse testimony. So I agree that
         the particular testimony that’s being presented by video is – while it should be
         marked as an exhibit, it’s not actually made a part of the record.

         Ms. Becker: All right. Well, so to clarify, Your Honor, so the videotape itself is not
         available to be publicly disseminated, whereas the trial transcript that may contain
         the testimony is the judicial record. Is that my [sic] understanding as well?

         The Court: That’s correct.

Trans., p. 1194.

         Yet, despite the clear statements made by the Court, Plaintiffs base the entirety of their

response on the erroneous premise that the videotape became part of the record. Indeed, littered




3
  Notably, the Court did not define the videotape differently based on who happened to possess it—the parties or the
court; the videotape is not public in either scenario. Indeed, Plaintiffs do not cite to a single case that supports the
assertion that the videotape’s content changes based on who possesses it, nor do they cite to the trial transcript for
statements by the Court to that effect.
4
  Plaintiff fails to cite even a single case for their proposition that publicly playing a videotape during trial
transforms the videotape into a public record.




                                                           3
         Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 4 of 13




ad nauseam in Plaintiffs’ response are misleading and unsupported statements about events at trial

including that the videotape was “filed as an exhibit, is not under seal, and is not subject to a

protective order” (p. 5); “was admitted publicly and played in open court which extinguishes

claims of confidentiality” (p. 9); that “the Court admitted the Tape into the record unsealed” (p.

10); and that “there was no order admitting the Tape under seal because the Defendant never asked

for one.” (p. 10). Plaintiffs are attempting to rewrite history. As the transcript reflects, Defendant

objected ad nauseam to the playing of the videotape and confirmed with the Court to the point of

its exasperation that the videotape itself would not become a judicial record, and that it would be

unavailable to the public:

        Ms. Becker: Thank you, Your Honor. So I just want to clarify, that was U.S. v.
        McDougal, 103 F.3d 651.

        The Court: Okay. You won, you don’t need to give me more argument.

        Ms. Becker: All right. Well, so to clarify Your Honor, so the videotape itself is not
        available to be publicly disseminated, whereas the trial transcript that may contain
        the testimony is the judicial record. Is that my [sic] understanding as well?

        The Court: That’s correct.

Trial Trans. p. 1194-95.

        To argue that the Defendant never asked for the videotape to be sealed is disingenuous

because the videotape wasn’t entered into the record, thus it did not need to be sealed. Even more

disingenuous is Plaintiffs’ argument that Defendant could have prevented the alleged publication

of the videotape had defense counsel requested that the courtroom be emptied of the press and

public, (p. 9). 5




5
 One can only imagine what would have transpired had the Defendant, in front of a courtroom filled to capacity
with the press, requested that everyone be ordered to leave prior to the playing of the videotaped deposition.




                                                        4
        Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 5 of 13




       The record cited above clearly confirms that the videotape was not “admitted” into

evidence giving the Plaintiffs a constitutional right to disseminate it. To the contrary, it was

withdrawn from evidence at the conclusion of trial, and expressly excluded from the trial record.

Regardless, even if the videotape can somehow be considered “public” because it was admitted

into evidence before being withdrawn, under Nixon v. Warner Communications and its progeny,

dissemination of the videotape to the media should not be allowed regardless of whether it was

admitted into evidence. 435 U.S. 589 (1978).

II.    Even If the Videotape Was Admitted Into Evidence, Dissemination Is Still Prevented
       Under Nixon v. Warner Communications and Its Progeny

       Controlling precedent set in Nixon was relied on by the Eighth Circuit in McDougal, and

followed by the District of Utah in U.S. v. Mitchell, 2010 WL 5014444, at *2, 2:08CR125DAK

(Dec. 3, 2010). These courts refused to allow confidential information to be publicly disseminated

even though such information had been admitted into evidence at trial.

       In Nixon v. Warner Communications, the infamous Watergate audiotapes were played in

the courtroom and transcripts were made available to the press and public. 435 U.S. 589, 609

(1978). The audiotapes were admitted into evidence, yet when the press asked for copies, the

Court held that the public did not have a right of access to the audiotapes themselves. Id. at 610-

11. The Court reasoned:

       There simply were no restrictions upon press access to, or publication of any
       information in the public domain. Indeed, the press—including reporters of the
       electronic media—was permitted to listen to the tapes and report on what was
       heard. Reporters also were furnished transcripts of the tapes, which they were free
       to comment upon and publish. The contents of the tapes were given wide publicity
       by all elements of the media. There is no question of a truncated flow of information
       to the public. Thus, the issue presented in this case is not whether the press must be
       permitted access to public information to which the public generally is guaranteed
       access, but whether these copies of the White House tapes—to which the public has
       never had physical access—must be made available for copying.




                                                 5
          Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 6 of 13




435 U.S. at 609.

         The open access given to the general public and to the media in Nixon is identical to the

access given to the public and media in this case. Significantly, the Supreme Court held that the

rights of the general public are equal to those of the media. Id. at 609. This means that the rights

of the public “who never had physical access” to the videotape are no greater than the press’s rights

to them and vice versa. Id. The press cannot get the videotape because the general public cannot. 6

And the litigants cannot give it to them because they are bound by the protective order, as explained

infra.

         Years later, the Eighth Circuit handled a modern-day version of Nixon when it considered

whether the actual videotape of President Clinton’s deposition had to be publicly disseminated

upon request. U.S. v. McDougal, 940 F. Supp. 224 (8th Cir. 1996). During argument, this Court

agreed with the holding of McDougal:

         Ms. Becker: The Eighth Circuit has squarely addressed this question, it held, quote,
         “As a matter of law, the deposition videotape itself is not a judicial record to which
         the common-law right of public access attaches. And even if the defendant had
         moved for the admission of the videotape into evidence, the videotape itself would
         not necessarily have become a judicial record subject to public review.”

         The Court: I tend to agree because—I tend to agree because, as you know, there’s
         a rule against broadcasting and –outside of the courthouse testimony. So I agree
         that this particular testimony that’s being presented by video is—while it should be
         marked as an exhibit, it’s not actually made part of the record.

Trial Trans., pp. 1194.

         Notably, the videotape in McDougal had been admitted into evidence, yet the Eighth

Circuit reiterated that “[t]he Supreme Court has made clear that the Constitution does not provide

the press the right under the First Amendment to copy a tape introduced into evidence as long as



6
  Indeed, this Court acknowledged that reality in its discussion during trial about the rule against the public
recording the trial proceedings.




                                                           6
          Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 7 of 13




the Court allows access to the information contained on the tape by other means.” McDougal, 940

F. Supp. at 226.

         Despite Plaintiffs’ attempt to dismiss McDougal as inapposite by focusing on who would

be copying the videotape and who is requesting it, McDougal is on point because the press is

asking for copies of it—the exact scenario here. The only significance of the fact that they were

intervenors and not litigants is if that created a standing problem. The McDougal court did not

seem to think so when it followed Nixon and denied release of the videotape based on the substance

of the information, not on who possessed the tape at the time.

         More recently, the District of Utah reviewed Tenth Circuit case law to see whether it had

addressed the “media’s right of access to a video exhibit shown during trial” but found that the

holding in Nixon had not been disturbed. U.S. v. Mitchell, 2010 WL 5014444, at *2,

2:08CR125DAK (Dec. 3, 2010). In Mitchell, like in this case, the public was given access to the

transcript and it was made available on public websites. 7 Id. at *2. The public was fully aware of

the contents of the videotape and had access to the video at trial. Id. The district court concluded

that under Tenth Circuit law, the public had no right to an actual copy of the videotape. Id. This

case is factually on point with our case and supports the proposition that despite being admitted

into evidence at trial, the public has no right to a videotape.

         It is significant to note that, regardless of the approach, case law yields only one result.

         If Plaintiffs argue that they have a constitutional right to disseminate it based on their

physical possession of the videotape (p. 8-10), then the Seattle Times holding governs: there is no

constitutional right to disseminate confidential materials that are under a protective order.



7
 The entire trial transcript, as well as the transcript of Defendant’s deposition, were published on the ACLU’s
website after trial and remain there as of today’s date. See www.aclu.org/legal-document/kobach, last accessed
10/2/18.




                                                         7
        Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 8 of 13




       If Plaintiffs argue that the videotape is no longer under the protective order because it was

“admitted into evidence” and “played publicly” thereby making it non-confidential, (pp. 11-13),

then Nixon and McDougal apply, each of which holds that where the public already has access to

the testimony, the public’s right of access is met.

       If Plaintiffs argue that they have a constitutional right to disseminate it because it is no

longer under the protective order, the protective order itself prevents that. The parties are still

obliged under the protective order by the express terms of their agreement, discussed in Section

III.

       If Plaintiffs argue that, despite agreeing to the protective order, their constitutional rights

are violated by the enforcement of the protective order, then the holding in Seattle Times applies.

       In other words, no scenario supports the release of the videotape to the media. And although

Plaintiffs blindly assert that they have the authority as a “party” to release the videotape to the

press, they cite to no case to support this; instead they liken the dissemination of a confidential

videotape that is of “great public interest” to their freedom to disseminate demonstrative power

point slides that are not even evidence:

       “Whether materials are publicly available on a case docket is not equivalent to
       whether a party is precluded from disclosing it.” (FN 6)

       Footnote 6 states only: “Plaintiffs may, for instance, distribute the demonstrative
       slides they used at trial regardless of whether those slides are ‘judicial records for
       purposes of’ the public docket.”

Response, p. 13, FN 6.

       Such a weak showing of legal authority highlights the fact that Plaintiffs cannot get around

the protective order filed in this case. The protective order still applies because the videotape did

not go into the public record. The court cannot disseminate the videotape because it is not in the




                                                  8
         Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 9 of 13




public record, and the litigants cannot disseminate the videotape because the protective order

restricts them from doing so.

III.    The Protective Order Covers the Videotaped Deposition and Extends Past Trial

        Contrary to Plaintiffs’ arguments, the protective order did not end when trial started. The

protective order expressly extends past the trial until all appeals are exhausted, as its language

clearly states. First, the protective order expressly applies to all confidential information produced

or obtained in discovery, including depositions:

        5. Depositions. Deposition testimony will be deemed confidential only if
        designated as such when the deposition is taken or within a reasonable time period
        after receipt of the deposition transcript. Such designation must be specific as to the
        portions of the transcript and/or nay exhibits to be protected.

Doc 55, p. 5. Contrary to Plaintiffs’ false statement in their response (“Defendant’s videotaped

deposition was not, of course, among the original categories of confidential information listed in

the Protective Order that Judge O’Hara entered for good cause shown under Fed. R. Civ. P. 26(c)

(ECF 55 at 2)),” the discovery deposition of Defendant was included in the order because it

included all discovery depositions. In addition, before the deposition even took place, Judge

O’Hara held that it would be confidential. After the deposition, extensive briefing was filed over

which portions would be “unsealed” which is because it was under the protective order.

        Second, with regard to Plaintiffs’ argument that the protective order somehow ended at the

close of “pretrial discovery,” the order itself expressly states within its “four corners” that it applies

beyond litigation and through any appeal: “10. (a) Order remains in effect. Unless otherwise

agreed or ordered, all provisions of this Order will remain in effect and continue to be binding after

conclusion of the litigation.” Doc. 55, p. 8. Third, the protective order expressly governs and

dictates use of confidential information at trial:




                                                     9
        Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 10 of 13




       9. “Use of Confidential Documents or Information at Trial or Hearing.
       Nothing in this Order will be construed to affect the use of any document, material,
       or information at any trial or hearing. A party that intends to present or that
       anticipates that another party may present Confidential Information at a hearing or
       trial must bring that issue to the attention of the court and the other parties without
       disclosing the Confidential Information. The court may thereafter make such orders
       as are necessary to govern the use of such documents or information at the hearing
       or trial.

       Although Plaintiffs partially quote the first sentence of this paragraph to argue that the

entire order has no application at trial, the context of the paragraph and rest of the order indicate

that the order continues to protect confidential documents during trial because it outlines the

agreed-to procedure for introducing such evidence and then defers to the Court for appropriate

orders such as redaction, sealing, etc. This is exactly what occurred at the trial of this matter. The

parties alerted the Court to the impending use of confidential materials and then the Court ruled

on how the evidence was to be used.

       This process did not negate the protective order in place, especially when the terms of the

order proscribe the procedure for such a scenario. Further, it is clear from the context of the order

that the one sentence quoted by Plaintiffs (“Nothing in this Order will be construed to affect the

use of any document at trial”) is addressing whether the confidential information must remain

restricted under the Order during trial or not. It is not promoting that the parties ignore its

existence; rather, it acknowledges its continued application but defers to the court to determine the

parameters of admitting protected information at trial. In sum, Plaintiffs’ argument that the

protective order ceases to operate once a case is “beyond pretrial discovery” is without merit

where, as here, the order’s express language contemplates its use past trial.

IV.    The Record Easily Defeats Plaintiffs’ Prior Restraint Argument

       Finally, Plaintiffs raise a prior restraint argument and cite to Poliquin v. Garden Way, Inc.

989 F.2d 527 (1st Cir. 1993) in support. Plaintiffs’ reliance on this case, however, is misplaced




                                                 10
        Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 11 of 13




because the facts are in no way similar. In Poliquin, the parties settled midway through trial. After

the settlement, one side requested return of items they claimed were covered by the protective

order in place. Id. at 530. However, “[s]ome of the 214 items had not previously been designated

as confidential.” Id. Further, many of the items had been admitted into evidence. Id. The issue

was whether the court could enforce a protective order over materials whose confidentiality was

claimed for the first time after public disclosure, and whether admitted trial exhibits could later be

restricted from disclosure post-trial. Id. The court held that they could not.

       These facts have no relevance to the record in this case. Here, the videotape deposition

was deemed confidential before it took place and remains so even now. But more importantly, as

the Court stated several times, the videotape was not admitted into the court record; it was never

made public so there is not a post-trial attempt to retract confidential information from out of the

public domain. Plaintiffs’ reliance on this case is attenuated at best.

       The other two cases Plaintiffs cite in support of this argument also fail to help them. One

Third Circuit case holds that where “no effort is made to limit” the disclosure of information in

open court, a party has waived its right to seek to restrict its future use. Littlejohn v. Bic Corp.,

851 F.2d 673, 680 (3rd Cir. 1988). Curiously, that issue is not present in this case; indeed,

Defendant objected to the playing of the videotape at every opportunity. The other case, Benedict

v. Hankook Tire Co. Ltd., is a District of Virginia case holding that a party waives confidentiality

of materials where “no effort is made” to prevent dissemination. 2018 WL 3014797, at *11 (E.D.

Va. June 15, 2018). Again, these facts are not before the Court in that Defendant repeatedly made

efforts to prevent the playing of the videotape. Thus, Plaintiffs’ prior restraint argument fails for

lack of legal support, as well as for the lack of factual support in the record.

V.     Videotaped Depositions Should Not Be Used in Roles Unrelated to the Court




                                                  11
        Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 12 of 13




        The ACLU wants to disseminate the videotape just weeks before the gubernatorial election.

They have identified no purpose to doing so, and they waited seven months after the trial ended to

make this request. With the election three weeks away, it is clear that the request is wholly

unrelated to the litigation. This very court in Drake v. Benedek Broad. Corp., No. CIV.A.99-

2227GTV, 2000 WL 156825, at *1–2 (D. Kan. Feb. 9, 2000), has previously held that releasing a

videotape in a scenario, where, as here, a party wants to use it to “further private pursuits,” would

be an improper use of the courts’ processes and unrelated to the role of the court:

        As recognized in Paisley Park Enterprises, supra, the Rule's provision for
        videotaped depositions was not intended to further a party's commercial goals or
        private pursuits or “to be a vehicle for generating content for broadcast and other
        media.”
Id.

        In light of the ACLU’s public stances taken against the Defendant and its funding of

political commercials aimed at its opponents, 8 the dissemination of the videotape to the media and

ACLU members would be an improper use of the courts. As noted above, Rule 30(b)(2) “was not

intended to be a vehicle for generating content for broadcast and other media.” Paisley Park Ent.,

Inc. v. Uptown Productions, 54 F. Supp. 2d 347, 349 (S.D.N.Y. 1999).

        Here, there is no compelling reason to release the videotape because the entirety of

transcript has already been published by the ACLU on its national website and the contents are

well-known. Moreover, the same media who submitted letters to the Court expressing their sudden

interest in the contents of the videotape were in attendance at trial and sitting directly behind the

Defendant’s counsel table. Releasing the videotape seven months after trial and during an appeal,

without any purpose, would undermine the role of the Court to “be vigilant to ensure that [its]

processes are not used improperly for purposes unrelated to their role.” Id. The Court should not


8
 The ACLU recently supported and helped produce a commercial in which it broadcast its position against Supreme
Court nominee, now Justice Brett Kavanaugh. Exhibit 1.




                                                      12
         Case 2:16-cv-02105-JAR Document 566 Filed 10/12/18 Page 13 of 13




risk appearing to assist any litigant in private pursuits beyond the litigation. Not releasing it is

proper if there is even “some likelihood that Plaintiff intends to use the videotaped deposition of

[Defendant] for purposes unrelated to the resolution of this lawsuit and even for some commercial

or personal financial gain.” Drake, 2000 WL 156825, at *1–2.

                                           CONCLUSION

         For all of these reasons, Defendant respectfully requests the Court to immediately enforce

the protective order by enjoining Plaintiffs from disseminating the confidential videotape to the

media.



Date: October 12, 2018                                 Respectfully submitted,

                                                       /s/ Sue Becker
                                                       Sue Becker, Kansas Bar No. 27806
                                                       Garrett Roe, Kansas Bar No. 26867
                                                       KANSAS SECRETARY OF STATE’S OFFICE
                                                       120 S.W. 10th Ave.
                                                       Topeka, KS 66612
                                                       Telephone: (785) 296-4575
                                                       Facsimile: (785) 368-8033
                                                       Email: sue.becker@ks.gov
                                                               garrett.roe@ks.gov

                                                       Trial Attorneys for Defendant Kobach

                                  CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that, on the 12th day of October, 2018, I electronically

filed the above and foregoing document using the CM/ECF system, which automatically sends

notice and a copy of the filing to all counsel of record.



                                               /s/ Sue Becker
                                               Sue Becker
                                               Attorney for Defendant Kobach




                                                  13
Case 2:16-cv-02105-JAR Document 566-1 Filed 10/12/18 Page 1 of 3




                 EXHIBIT 1
Case 2:16-cv-02105-JAR Document 566-1 Filed 10/12/18 Page 2 of 3
Case 2:16-cv-02105-JAR Document 566-1 Filed 10/12/18 Page 3 of 3
